Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   

DETAILED ACTION
The following is a final office action upon examination of application number.  Claims 1-20 are pending and have been examined on the merits discussed below.
	


	Response to Arguments
Applicant's arguments filed with respect to rejections under 35 USC 101 have been fully considered but they are not persuasive. Applicant argues the claims cannot practically be performed by a human with pen and paper and specifically points out that providing a wireless communication is not an operation that can be performed by pen and paper. The new limitation directed to wireless communication is evaluated under Prong 2 of the eligibility analysis. The use of wireless technology to transmit data does not integrate the abstract idea into a practical application as it amounts to using a computer as a tool to send information.  Further, under step 2B, receiving or transmitting data over a network has been recognized as well-understood, routine and conventional functions. MPEP 2106.05(de) II
Next, Applicant argues the claims are directed to a technical solution to a technical problem. Examiner points out that similar to how the improved speed or efficiency inherent to applying an abstract idea on a computer does not offer an improvement because the use of a computer or other machinery in its ordinary capacity does not add significantly more, the inherent improvement to modeling a best COA using a computer does not add significantly more to provide an integration into a practical application.   "[C]laiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015)  MPEP 2106.05(f)

Applicant’s arguments filed with respect to rejections under 35 USC 112 have been fully considered and are persuasive.  The rejection of claim 1 under 35 USC 112 has been withdrawn. 


	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1-20 is/are directed to a method, system, and CRM.  Thus, all the claims are within the four potentially eligible categories of invention (a process, an article of manufacture and a machine, respectively), satisfying Step 1 of the Subject Matter Eligibility (SME) test.
As per Prong One of Step 2A of the §101 eligibility analysis provided in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), the Examiner notes that the claims are directed to a judicial exception since they are directed to mental processes.  More specifically, the steps of independent claim 20 including: A method, of the COA; verifying that results of the COA are consistent with the input constraints of the COA based on the computed sets of values; logging the computed set of values  is a mental process that can be practically performed by a human using pen and paper.  But for the additional computer elements, independent claims 1 and 14 are directed to the same abstract idea.

Regarding Prong Two of Step 2A, a claim directed to an abstract idea must be analyzed to determine if the claim recites additional elements that integrate the judicial exception into a practical application.  Limitations that are indicative of integration into a practical application include: Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.
In this case, the claims do not include limitations that meet the criteria listed above, thus the abstract idea is not integrated into a practical application.  Method claim 20 includes one or more computing machines, one or more memory units of the one or more computing machines, a graphical user interface for [data transfer] from one or more files and/or messages or machine learning techniques and wireless communication of data which amounts to merely using a computer as a tool to perform the abstract idea and amount to no more than mere instruction to apply the exception using generic computer components which does not integrate the abstract idea into a practical application.  Similarly, independent claim 1 includes one or more memory units storing [data], processing circuitry in communication with one or more memory units, and a graphical user interface for receiving data input from one or more files and/or messages or using machine learning techniques and wireless communication of data which only amount to merely using a computer as a tool to perform the abstract idea and amount to no more than mere instruction to apply the exception using generic computer components which does not integrate the abstract idea into a practical application.  Independent claim 14 includes non-transitory machine-readable medium storing instructions which when executed by processing circuitry of one or more machines, cause the processing circuitry to perform the abstract idea and in addition includes wireless communication of data.  Claim 14 is directed to one or memory units and a graphical user interface receiving input from one or more files and/or messages or using machine learning techniques which only amount to merely using a computer as a tool to perform the abstract idea and amount to no more than mere instruction to apply the exception using generic computer components which does not integrate the abstract idea into a practical application.
Further, when considered individually the system and software claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. The invention is not directed to a technical improvement. When the claims are considered individually, and as a whole, the additional elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense.  Dependent claims 2-8, 10-13 and 15-19 further limit the abstract idea and do not recite additional elements that integrate the abstract idea into a practical application.  Claim 9 recites the use of a trained machine learning engine which amounts to using a computer as a tool to perform the abstract idea and does not integrate the abstract idea into a practical application.

Lastly and in accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instruction to apply the exception using generic computer components.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Howes et al, US 8,732,840 – Incident Triage Engine
Rigdon et al, US 2009/0192962 – Intelligent Threat Assessment Module, Method and System for Space Situational Awareness System

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736. The examiner can normally be reached M-F 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHNNA LOFTIS
Primary Examiner
Art Unit 3683



/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683